 
[logo.jpg]
Exhibit 10.3

 
Guidelines On Significant Corporate Governance Issues
Effective January 1, 2011


1.  Selection and Composition of Board of Directors
 
Size of the Board
 
Novavax’s by-laws provide that the Board of Directors consists of at least three
directors, with the exact number determined from time to time by resolution of
the Board of Directors. We believe a board should be small enough to permit
thorough discussion of issues but large enough to provide a mix of perspectives.
For the foreseeable future, we expect that the appropriate size of our Board of
Directors will consist of between seven and ten directors.  The Nominating and
Corporate Governance Committee (the “Governance Committee”) periodically reviews
the appropriate size and mix of the Board of Directors in light of our need for
particular expertise and skills.
 
Selection of New Directors
 
The Board of Directors has delegated to the Governance Committee the task of
identifying, reviewing and recommending a slate of director nominees to be
proposed by the Board of Directors to the stockholders and recommending any
director nominees to be elected by the Board of Directors to fill interim
vacancies.
 
Board Membership Criteria
 
The Governance Committee is responsible for reviewing with the entire Board of
Directors from time to time the appropriate skills and characteristics required
of directors in the context of the current make-up of the Board of
Directors.  It is the policy of our Board of Directors that directors should
possess strong personal and professional ethics, integrity and values, and be
committed to representing the long-term interests of the stockholders. It is
also the policy of our Board of Directors to seek to have the composition of the
Board of Directors meet the standards of independence promulgated by The NASDAQ
Stock Market. Our Board of Directors is also intended to encompass a range of
talents, ages, skills, diversity, and expertise sufficient to provide sound and
prudent guidance with respect to the operations and interests of our business.
 
We expect that each of our directors will be able to dedicate the time and
resources sufficient to ensure the diligent performance of his or her duties on
our behalf, including attending board and applicable committee
meetings.  Accordingly, we believe that directors should serve on no more than a
total of five public company boards of directors.
 
The Company also expects that each director will avoid circumstances that create
an actual or perceived conflict of interest. Accordingly, a director shall
notify the Chair of the Governance Committee prior to accepting an invitation
to:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
become a member of the board of directors of a public company; or

 
 
(ii)
join a governmental commission, a private company board of directors, a company
advisory board or similar body, or the governing board of a non-profit entity if
the activities of such organization or company reasonably could be expected to
be competitive with the Company or otherwise impact the Company in a material
manner.

 
Upon receipt of such notice, the Chair of the Governance Committee, in
consultation with the Chairman of the Board, shall consult with the director
regarding whether joining such organization would represent a conflict of
interest or otherwise inhibit the director’s ability to serve the best interests
of the Company and its stockholders.  In the case of a disagreement, the
Governance Committee shall meet to make a final determination.
 
Director Independence
 
The Board of Directors believes that as a matter of policy a majority of the
members of our Board of Directors should be independent.  An “independent”
director is one who satisfies the independence definitions of The NASDAQ Stock
Market.  In addition, the members of the Audit Committee may not receive,
directly or indirectly, any fees from Novavax or any subsidiaries it forms other
than those described below under “Board Compensation Policy and Stock Ownership”
and may not be affiliated persons (as defined in Rule 10A-3 under the Securities
Exchange Act of 1934) of Novavax.
 
Selection of Chairman of the Board
 
Novavax currently separates the positions of Chief Executive Officer and
Chairman of the Board.  The Board of Directors recognizes that there may be
circumstances in the future that would lead it to combine these offices,
although it does not believe it should do so at this time.
 
Lead Director


Because Novavax has an Executive Chairman of the Board of Directors, the Board
of Directors has appointed an independent director act as the “Lead
Director.”  In addition to the duties of all directors, the specific
responsibilities of the Lead Director include the following:


 
·
Develop the agenda for and preside over executive sessions of the independent
directors;

 
 
·
Act as principal liaison between the independent directors and the Executive
Chairman on sensitive issues and raise at any meeting of the Board of Directors
items that are not appropriately put forward by the Executive Chairman; and

 
 
·
Communicate to the Chief Executive Officer the independent directors’ annual
evaluation of the Chief Executive Officer.

 
 
– 2 –

--------------------------------------------------------------------------------

 
 
Non-Independent Directors
 
The Board of Directors recognizes that individuals who are not independent may
make significant contributions as directors and is willing to entertain their
nomination for election to the Board of Directors.
 
Directors Who Change Their Present Job Responsibility
 
A director who retires or otherwise changes from the principal occupation or
background association the director held when he or she was originally invited
to join the Board of Directors is encouraged to tender his or her resignation
from the Board of Directors.  The Board of Directors does not believe that
directors who retire or otherwise change from the principal occupation or
background association they held when they were originally invited to join our
Board of Directors should necessarily leave the Board of Directors.  There
should, however, be an opportunity for the Board of Directors to review the
continued appropriateness of that director’s membership under the changed
circumstances.
 
The Board of Directors also believes that each director should advise the
Governance Committee in advance of accepting an invitation to serve as a member
on another board of directors.
 
In addition, when the Chief Executive Officer resigns or is removed from that
position, he is encouraged to also tender his resignation from the Board of
Directors. Whether that individual continues to serve on the Board of Directors
is a matter for discussion at that time between the Board of Directors and the
new Chief Executive Officer.
 
Director Term Limits
 
The Board of Directors has not established term limits.
 
Retirement Age
 
The Board of Directors has not established a mandatory retirement age.
 
2.  Board Compensation and Performance
 
Board Compensation Policy
 
The Compensation Committee has the responsibility for recommending to the Board
of Directors the compensation and benefits for non-employee directors. It is
appropriate for the Compensation Committee to report from time to time to the
entire Board of Directors on the status of director compensation in relation to
peer companies in the life sciences industry.  An executive officer of Novavax
serving as a member of the Board of Directors shall not receive additional
compensation for his or her service as director.
 
Any proposed changes in director compensation should come at the recommendation
of the Compensation Committee, but with discussion and concurrence by the full
Board of Directors.  It is the policy of the Board of Directors that a portion
of director compensation should be in the form of stock or stock based
instruments in order to align interests of directors with those of stockholders.
 
 
– 3 –

--------------------------------------------------------------------------------

 
 
Evaluation of Board Performance
 
The Board of Directors, with input from the Governance Committee, from time to
time, reviews its own structure, composition, and role to consider whether it is
functioning well in view of its responsibilities and the on-going needs of
Novavax.  The Governance Committee from time to time reviews Novavax’s practices
and policies with respect to directors, including the size of the Board of
Directors, the ratio of employee Directors to non-employee directors, the
meeting frequency of the Board of Directors, the structure of meetings and the
functions, duties and composition of the committees and makes recommendations to
the Board of Directors with respect thereto.
 
Attendance at Annual Meeting of Stockholders
 
Each director who is up for election at an annual meeting of stockholders or who
has a term that continues after such annual meeting is expected to attend the
annual meeting of stockholders.  The Board of Directors believes that such
directors should miss the annual meeting of stockholders only for reasons that
would justify absence from a regularly scheduled meeting of the Board of
Directors.
 
Interaction with Institutional Investors, Press, Customers, Etc.
 
The Board of Directors believes that management speaks for Novavax.  The Lead
Director may, from time to time, meet or otherwise communicate with various
constituencies that are involved with Novavax, but it is expected that the Lead
Director would do this with the knowledge of management and, in most instances,
at the request of management.
 
3. Meetings of the Board of Directors
 
Scheduling and Selection of Agenda Items for Board Meetings
 
The Chairman of the Board, in consultation with the Chief Executive Officer,
will determine the frequency and length of meetings of the Board of Directors.
It is the sense of the Board of Directors that regular meetings at appropriate
intervals are in general desirable for the performance of their
responsibilities. In addition to regularly scheduled meetings, additional
unscheduled meetings may be called upon appropriate notice at any time to
address any special needs.
 
The Chairman of the Board, in consultation with the Chief Executive Officer,
establishes the agenda for each meeting and distributes it in advance to
directors. Each director is free to suggest the inclusion of items on an agenda,
to raise at any meeting subjects that are not on the agenda for that meeting or
to request the presence of or a report by any member of management. During at
least one meeting each year, the Board of Directors is presented the long-term
strategic plan for Novavax and the principal issues that it expects to face in
the future.
 
 
– 4 –

--------------------------------------------------------------------------------

 
 
Board Material and Presentations
 
Information and data that is important to the understanding of the business and
matters to be considered at a meeting is distributed in advance to directors. As
a general rule, materials on specific subjects are sent to directors
sufficiently in advance so directors will be prepared to discuss questions that
they may have about the material.
 
The Board of Directors encourages the Executive Chairman and Chief Executive
Officer to schedule members of management to present at meetings who (1) can
provide additional insight into the specific matters being discussed because of
personal involvement in these areas or (2) the Executive Chairman or Chief
Executive Officer believes should be given exposure to the Board of Directors
due to future potential.
 
Participation in Board Meetings
 
We expect directors to rigorously prepare for, attend and participate in board
and applicable committee meetings.  Each director is expected to ensure that
other commitments do not materially interfere with service as a director.
 
Access to Management and Advisors
 
Each director is encouraged to keep himself or herself informed of the affairs
of Novavax between board meetings through direct contact with members of senior
management and outside advisors, and each director has access to any such member
of senior management and outside advisor. It is expected that any such contact
will be coordinated through the Executive Chairman  and that each director will
use judgment to assure that such access is not distracting to the business
operation of Novavax.
 
Meetings of the Independent Directors
 
It is the policy of the Board of Directors to have a separate meeting session
for the independent directors regularly scheduled at least twice a year to
review matters concerning the relationship of the Board of Directors with
management and such other matters as it deems appropriate.  Any independent
director may request a meeting of the independent directors at any time. The
Lead Director shall preside at all meetings of independent directors at which he
or she is present.
 
4.  Committees of the Board of Directors
 
Number of Committees
 
Our Board of Directors establishes committees from time to time to facilitate
and assist in the execution of its responsibilities. These committees generally
address issues that, because of their complexity and technical nature, level of
detail and time requirements or because of proper corporate governance
principles are suitable for committee oversight.
 
 
– 5 –

--------------------------------------------------------------------------------

 
 
We currently have four standing committees: (1) the Compensation Committee, (2)
the Audit Committee, (3) the Governance Committee, and (4) the Finance
Committee.  There will, from time to time, be occasions on which the Board of
Directors may want to form a new committee or disband a current committee
depending upon the circumstances.  Only independent directors serve on the
Compensation, Audit, and Governance Committees. 
 
Assignment and Term of Service of Committee Members
 
The Board of Directors is responsible for the appointment of committee members
and committee chairs, taking into account the desires of individual members and
the recommendations of the Governance Committee.  In making such appointments,
the Board of Directors considers the rotation of committee membership and chairs
at appropriate intervals, although the Board of Directors does not believe that
rotation should be mandated as a policy.
 
Frequency and Length of Committee Meetings and Committee Agenda
 
The committee chair, in consultation with the other committee members,
determines the frequency and length of committee meetings and develops the
agenda for committee meetings.  The meeting minutes of the committees are shared
with the full Board of Directors.  Any director who is not a member of a
particular committee may attend any committee meetings with the concurrence of
the committee chair.
 
5.  Leadership Development
 
Formal Evaluation of Chief Executive Officer
 
The Chairman of the Board and the independent directors evaluate the Chief
Executive Officer at least annually, and the evaluation is communicated to the
Chief Executive Officer by the Chairman of the Board.
 
The evaluation should be based on clearly articulated criteria, including
performance of the business, accomplishment of long-term strategic objectives
and development of senior management.
 
The evaluation is used by the Compensation Committee in the course of its
deliberations when considering the compensation of the Chief Executive Officer.
 
Succession Planning and Management Development
 
The Executive Chairman reviews succession planning and management development
with the Board of Directors and the Governance Committee on an annual
basis.  This succession planning includes the development of policies and
principles for selection of the Chief Executive Officer, including succession in
the event of an emergency.
 
Adopted on December 15, 2010
 
 
– 6 –

--------------------------------------------------------------------------------

 